2 U.S. 77
2 Dall. 77
1 L.Ed. 296
Sharpev.Thatcher
Philadelphia Court of Common Pleas
October Sessions, 1790

This was a certiorari to remove the judgment given in this case by Justice Wharton. On a motion made by Serjeant to reverse the judgment, it appeared that Thatcher, the present defendant, had originally sued Sharpe, the plaintiff, before Justice Coates, to recover a debt; that Sharpe offered to make a set off, for water-money, that is, a charge for Thatcher's drawing water at his pump; but that Justice Coates refused to admit it, and gave judgment for the debt demanded. That, thereupon, Sharpe sued Thatcher before Justice Wharton; and his son was sworn, as a witness, to prove an agreement between the parties, relative to paying water money, but he declared he knew nothing about it. That Sharpe himself was then qualified to the truth of his account; and upon this evidence alone, Justice Wharton, gave judgment for the amount; though it was formally certified to him, that Justice Coates had already decided upon the same question.


1
The Court, in terms of great disapprobation, declared that no Justice ought to take cognizance of a cause, which had previously been decided by another Justice. But without taking that point into consideration, they said a judgment given, merely on the attestation of the party interested, could not be sustained.


2
Judgment reversed.